Citation Nr: 9928131	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-12 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for loss of the left 
testicle.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. H. Pitts, Associate Counsel


INTRODUCTION


The veteran served on active duty from  February 1944 to 
March 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the veteran's claim seeking service connection for 
loss of the left testicle.  The veteran submitted a notice of 
disagreement with that rating decision in April 1998.  Also 
in May 1998, he was provided with a statement of the case.  
His substantive appeal was received in July 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  There is competent evidence of record indicating the 
veteran underwent the surgical removal of his left testicle 
in 1956, approximately 10 years after his separation from 
service; however, there is no competent evidence of record 
that the removal of his left testicle resulted from disease 
or injury in service.

3.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented a plausible claim of service 
connection for loss of the left testicle.


CONCLUSION OF LAW

A well-grounded claim of service connection for loss of the 
left testicle has not been presented.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A careful review of service medical records indicates the 
veteran entered service with a left varicocele, as evidenced 
by his entrance examination dated in February 1944.  The 
induction examination noted a varicocele of moderate severity 
on the left scrotum.  The report of an August 1944 
examination of the veteran at the U.S. Naval Hospital in 
Bainbridge, Maryland also noted a large left varicocele.  
Subsequent clinical records indicate the veteran was treated 
at the U.S. Naval Hospital in Charleston, South Carolina in 
February 1946, at which time he gave a history that his 
varicocele had enlarged in size over the previous 18 months.  
He was diagnosed with a large left varicocele, and a 
varicocelectomy was performed in March 1946.  The veteran was 
classified as fit for return to duty later in March 1946.  
The report of the March 1946 separation examination noted the 
prior varicocelectomy, but was negative for any current 
residuals.  The examination report cited no injury to or 
disease involving the veteran's testicles.

The veteran submitted a claim seeking service connection for 
varicose veins in May 1987.  By a December 1987 rating 
decision, the RO granted service connection for varicose 
veins.  The same rating decision also denied service 
connection for the veteran's varicocele, noting that the 
disorder existed prior to service and was not aggravated 
thereby.  The veteran was notified of this rating decision in 
December 1987 and he did not appeal.

The Board notes that the record contains private medical 
records received in May 1987, as well as a VA examination 
dated in November 1987, a record of VA hospitalization dated 
in December 1995, and VA outpatient treatment records 
spanning from January 1996 to July 1996.  All of these 
records were reviewed by the Board and they contain no 
pertinent evidence relevant to the veteran's current claim.

The veteran's current claim seeking service connection for 
loss of the left testicle was received in February 1998.  At 
that time, the veteran also submitted private post-discharge 
medical records showing that a hydrocele of the left testicle 
was diagnosed, and the testicle removed, in February 1956.  
Included in those records is a history which noted that the 
veteran had been operated on for a varicocele of his left 
scrotum during service.  It was also noted that the veteran 
had been dismissed from the service having a moderately 
enlarged left testicle but no apparent pain or distress.  It 
was reported that for the prior three or four months, the 
veteran had noticed rather severe pain or discomfort in the 
scrotum, radiating up the vas deferens and into the lower 
left abdomen, which had grown progressively worse, which 
caused the decision to perform a surgical removal of the 
testicle.

II.  Analysis

The veteran and his representative contend, in essence, that 
service connection is warranted for loss of the left 
testicle.  The veteran has argued that the loss of the left 
testicle is secondary to his varicocele, which was painful 
during his service.  In the alternative, the veteran has 
argued that the surgery which was performed on his varicocele 
in service was either faulty or improper, resulting in the 
loss of the left testicle.  It is argued that as the 
varicocele surgery occurred in service, service connection 
for the subsequent post-service loss of the left testicle is 
warranted.

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology 
postservice.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge, when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

The threshold question which the Board must address in this 
case is whether the veteran has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision upheld 
the earlier decision of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The United 
States Supreme Court declined to review that case.  Epps v. 
West, 118 S. Ct. 2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Elkins v. 
West, 12 Vet. App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As explained below, the Board finds that the veteran has not 
presented a well-grounded claim of service connection for 
loss of the left testicle.

In this regard, the Board has considered the veteran's 
contentions that the loss of the left testicle is secondary 
to his left varicocele.  The Board notes, however, that 
service connection for the left varicocelectomy has not been 
established.  Regulations provide that service connection 
shall be granted for a disability which is proximately due to 
or the result of a service-connected disease or injury.  See 
38 C.F.R. § 3.310 (1998).  However, it is impossible for the 
Board to consider a claim of secondary service connection for 
a disorder which is secondary to a non-service-connected 
disorder.  Accordingly, this portion of the veteran's 
contentions is without merit.

As for the veteran's remaining contentions that the loss of 
the left testicle is due to the surgery which he underwent in 
service in March 1946, the Board notes that there is no 
competent evidence of record to support the veteran's 
contentions in this regard.  Private medical records indicate 
that the veteran's left testicle was surgically removed in 
1956, but this was some 10 years after his surgery in service 
and his separation from service.  The veteran has made no 
contentions of any pertinent medical treatment during the 
intervening ten year period.  Furthermore, the private 
medical records from 1956 are negative for any evidence that 
the removal of the veteran's testicle was in any way related 
to the surgery performed on him in service for his left 
varicocele in 1946.

The Board must further note that although the evidentiary 
record does contain additional post-service medical evidence 
as discussed above, those records are entirely negative for 
any evidence pertinent to the veteran's currently pending 
claim.

The Board has carefully considered all of the veteran's 
contentions.  However, inasmuch as the veteran is offering 
his own medical opinion and diagnoses, the Board notes that 
the record does not indicate that he has any professional 
medical expertise.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998); cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

As noted previously, the Caluza precedent requires, for a 
claim to be well grounded, competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  The veteran has 
provided competent medical evidence that he was treated for a 
varicocele in service, to include surgery performed in 1946.  
He has also provided competent medical evidence that he 
underwent the surgical removal of his left testicle in 1956.  
However, the remaining requirement of Caluza has not been 
satisfied, as there is no competent evidence of a nexus 
between an in-service injury or disease and the current 
disability, absence of a testicle.  No  medical opinion of 
the etiology of the condition requiring removal of the left 
testicle exists in the claims file, including any specific 
finding that the condition developed from the earlier 
varicocele.  In addition, the record of the veteran's 
physical examination at discharge in March 1946 reveals the 
absence of abnormalities involving his testicles.

The Board is satisfied that the RO took all reasonable steps 
to properly develop the veteran's claim.  In this regard, the 
Board notes that all pertinent treatment records reported by 
the veteran have been obtained by the RO.  The Board 
therefore finds that no further action is warranted relative 
to the development of the appellant's claim, based upon the 
information currently of record.  Hence, the Board concludes 
that there are no additional pertinent records of treatment 
which are not in the claims folder and would be available.  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete in the sense that 
VA has been put on notice that other relevant evidence 
exists, or could be obtained, which, if true, would make the 
claim "plausible."  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995); see also Epps v. Brown, supra.  Moreover, VA is 
not required to notify the veteran of particular evidence 
needed to make his application complete if the Department has 
not reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.


ORDER

As a well-grounded claim has not been presented, service 
connection for loss of the left testicle is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

